
	

114 HR 414 RH: Burdensome Data Collection Relief Act
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 384
		114th CONGRESS
		2d Session
		H. R. 414
		[Report No. 114–504]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2015
			Mr. Huizenga of Michigan (for himself, Mr. Garrett, Mr. Royce, Mr. Guinta, Mr. Stivers, Mr. Neugebauer, Mr. Duffy, Mr. McHenry, Mrs. Wagner, Mr. Messer, Mr. Hill, Mr. Barr, Mr. Luetkemeyer, Mr. Williams, and Mr. Mulvaney) introduced the following bill; which was referred to the Committee on Financial Services
		
		April 19, 2016Additional sponsors: Mr. King of New York, Mr. Hurt of Virginia, Mr. Pittenger, Mr. Lucas, Mr. Schweikert, Mr. Pearce, Mr. Westmoreland, Mr. Stutzman, and Mr. Fincher
			April 19, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to repeal certain additional
			 disclosure requirements, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Burdensome Data Collection Relief Act. 2.Repeal of additional disclosure requirementsSection 953(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 781 note) is hereby repealed and any regulations issued pursuant to such subsection shall have no force or effect.
		
	
		April 19, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
